DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 03/22/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “the distance between the non-mounting face and the coil conductor” should be --a distance between the non-mounting face and the coil conductor--.
Claim 18 recites “the normal direction” should be --a normal direction--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the resin layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first face of the resin layer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the resin layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first face of the resin layer" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. [WO 2016/199516] (hereinafter as “Ito ‘516”).
Regarding Claim 1, Ito ‘516 shows a chip inductor (Fig. 3) comprising: 
a sealing resin (S1, S2 of element 100, 110) having a mounting face (bottom face of Fig. 3); 
a coil conductor (101) disposed in the sealing resin (see Fig. 3), including an inner end (12) and an outer end (10a), and spirally wound (see Fig. 3, see English translation); 
an inner terminal (32) disposed on the mounting face (see Fig. 3), and electrically connected to the inner end (see Fig. 3, see English translation); and 
an outer terminal (31) disposed on the mounting face (see Fig. 3) and electrically connected to the outer end (see Fig. 3, see English translation).
Regarding Claim 2, Ito ‘516 shows an inner contact electrode (22) disposed in the sealing resin (see Fig. 3), and electrically connecting the inner end (inner end of element 12) with the inner terminal (32); and 
an outer contact electrode (21) disposed in the sealing resin (see Fig. 3), and electrically connecting the outer end (outer end of element 10a) with the outer terminal (31).  
Regarding Claim 3, Ito ‘516 shows the inner terminal (32) is opposite to the inner end (inner end of element 12) of the coil conductor through a part of the sealing resin (100, see English translation) interposed therebetween (see Fig. 3), and 
the outer terminal (21) is opposite to the outer end (outer end of element 10a) of the coil conductor through a part of the sealing resin (100, see English translation) interposed therebetween (see Fig. 3). 
Regarding Claim 4, Ito ‘516 shows the coil conductor is wound around a winding axis line extending along a normal direction of the mounting face (see Figs. 1-3, the coil conductor is wound around a winding axis line extending along a normal direction of the mounting/bottom face).  
Regarding Claim 5, Ito ‘516 shows the sealing resin has a non-mounting face (top face, see Fig. 3) opposite to the mounting face (see Fig. 3) and a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Fig. 3, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor).
Moreover, Ito ‘516 discloses that element 110 is optional so therefore without element 110, Ito ‘516 also discloses a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Fig. 3(A) or 3(B) without element 110, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor, see English translation).
Regarding Claim 6, Ito ‘516 shows the sealing resin has a resin laminated structure including a plurality of resin layers (S1, S2, 110) laminated along a normal direction of the mounting face (see Fig. 3, see English translation).
Regarding Claim 7, Ito ‘516 shows each of the plurality of resin layers has a flat face extending along the mounting face (see Figs. 1-3, elements S1, S2, 110 has a flat face extending along the bottom face).
Regarding Claim 8, Ito ‘516 in Figs. 1-3 clearly illustrate the sealing resin is formed in a shape of a rectangular parallelepiped chip (see Figs. 1-3).
Regarding Claim 10, Ito ‘516 shows a chip inductor (Fig. 3) comprising: 
a resin layer (S2) having a first face on one side (top face, see Fig. 3) and a second face on an other side (bottom face), the second face being a mounting face (bottom face of Fig. 3); 
a coil conductor (101) including an inner end (12) and an outer end (10a), and spirally wound on the first face of the resin layer (see Fig. 3, element 101 spirally wound on the top face of element S2 through element S1); 
an inner terminal (32) disposed on the second face (see Fig. 3), and electrically connected to the inner end (see Fig. 3, see English translation); and 
an outer terminal (31) disposed on the second face (see Fig. 3), and electrically connected to the outer end (see Fig. 3, see English translation).
Regarding Claim 11, Ito ‘516 shows an inner contact electrode (22) penetrating the resin layer (see Fig. 3), and electrically connecting the inner end (inner end of element 12) of the coil conductor with the inner terminal (32); and 
an outer contact electrode (21) penetrating the resin layer (see Fig. 3), and electrically connecting the outer end (outer end of element 10a) of the coil conductor with the outer terminal (31).
Regarding Claim 12, Ito ‘516 shows the inner terminal (32) is opposite to the inner end (inner end of element 12) of the coil conductor through the resin layer (100, see English translation) interposed therebetween (see Fig. 3), and 
the outer terminal (21) is opposite to the outer end (outer end of element 10a) of the coil conductor through the resin layer (100, see English translation) interposed therebetween (see Fig. 3).
Regarding Claim 14, Ito ‘516 shows a resin protective layer (110, see English translation) being formed on the resin layer (100, see Fig. 3) and covering the coil conductor (see Fig. 3, see English translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Banba et al. [WO 2016/181953].
Regarding Claim 5, Ito ‘516 shows the claimed invention as applied above.
In addition, Banba et al. shows an inductor component (Figs. 1-2) teaching and suggesting the sealing resin (3, 4) has a non-mounting face (top face, see Figs. 1-2) opposite to the mounting face (bottom face, see Figs. 1-2), a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Figs. 1-2, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor as taught by Banba et al. for the device as disclosed by Ito ‘516 to simplify design to reduce manufacture size while facilitating insulation and protection to the coil conductor based on design requirements.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Lim [U.S. Pub. No. 2016/0012957].
Regarding Claim 5, Ito ‘516 shows the claimed invention as applied above.
In addition, Lim shows a coil component (Figs. 8-9) teaching and suggesting the sealing resin (Paragraph [0065]) has a non-mounting face (top face, see Figs. 8-9) opposite to the mounting face (bottom face, see Figs. 8-9), a distance (C2) between the mounting face and the coil conductor is equal to or longer than the distance (C1) between the non-mounting face and the coil conductor (see Figs. 8-9, a distance C2 between the bottom face and the coil conductor is equal to or longer than the distance C1 between the top face and the coil conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor as taught by Lim for the device as disclosed by Ito ‘516 to simplify design to reduce manufacture size while facilitating insulation and protection to the coil conductor to reduce influence of eddy current (Paragraph [0084]) and prevent deterioration of inductance or Q characteristics (Paragraph [0080]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Ito et al. [U.S. Pub. No. 2019/0096558] (hereinafter as “Ito ‘558”).
Regarding Claim 6, Ito ‘516 shows the claimed invention as applied above.
In addition, Ito ‘558 shows an electronic component (Figs. 1A-1B) teaching and suggesting the sealing resin has a resin laminated structure including a plurality of resin layers (11-15) laminated along a normal direction of the mounting face (Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin has a resin laminated structure including a plurality of resin layers laminated along a normal direction of the mounting face as taught by Ito ‘588 for the device as disclosed by Ito ‘516 to form an electronic component ensuring insulation to the coil conductor to prevent shorting. 
Regarding Claim 7, Ito ‘558 shows each of the plurality of resin layers (11-15) has a flat face extending along the mounting face (Paragraph [0062]).
Regarding Claim 8, Ito ‘516 shows the claimed invention as applied above.  
In addition, Ito ‘558 shows an electronic component (Figs. 1A-1B) teaching and suggesting the sealing resin (10) is formed in a shape of a rectangular parallelepiped chip (Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin is formed in a shape of a rectangular parallelepiped chip as taught by Ito ‘588 for the device as disclosed by Ito ‘516 to simplify design for ease of manufacture and assembly based on system requirements.
In addition, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim(s) 8-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Ishikawa et al. [KR 2014-0137306].
Regarding Claim 8, Ito ‘516 shows the claimed invention as applied above.  
In addition, Ishikawa et al. shows a coil component (Fig. 1) teaching and suggesting the sealing resin (1) is formed in a shape of a rectangular parallelepiped chip (Paragraph [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin is formed in a shape of a rectangular parallelepiped chip as taught by Ishikawa et al. for the device as disclosed by Ito ‘516 to simplify design for ease of manufacture and assembly based on system requirements (see English translation).
In addition, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding Claim 9, Ito ‘516 shows the claimed invention as applied above but does not show the sealing resin includes a photosensitive resin.  
Ishikawa et al. shows a coil component (Fig. 1) teaching and suggesting the sealing resin (15a-15e, 16a-16d) includes a photosensitive resin (Paragraphs [0034]-[0035]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin includes a photosensitive resin as taught by Ishikawa et al. for the device as disclosed by Ito ‘516 to achieve excellent in electrical insulation and easy to process (Paragraphs [0034]-[0035]).
Regarding Claim 15, Ito ‘516 shows the claimed invention as applied above but does not show the resin layer includes a photosensitive resin.  
Ishikawa et al. shows a coil component (Fig. 1) teaching and suggesting the resin layer (15e) includes a photosensitive resin (Paragraphs [0034]-[0035]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the resin layer includes a photosensitive resin as taught by Ishikawa et al. for the device as disclosed by Ito ‘516 to achieve excellent in electrical insulation and easy to process (Paragraphs [0034]-[0035]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Ohba et al. [U.S. Pub. No. 2006/0091534].
Regarding Claim 9, Ito ‘516 shows the claimed invention as applied above but does not show the sealing resin includes a photosensitive resin.  
Ohba et al. shows a chip part (Figs. 1-5G) teaching and suggesting the sealing resin (20) includes a photosensitive resin (Paragraphs [0048], [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin includes a photosensitive resin as taught by Ohba et al. for the device as disclosed by Ito ‘516 to achieve excellent in electrical insulation, suppress generation of static electricity and easy to perform the appearance inspection of each layer (Paragraphs [0093], [0098]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Ito [U.S. Pub. No. 2019/0074127].
Regarding Claim 13, Ito ‘516 shows the claimed invention as applied above but does not show a resin wiring layer formed on the resin layer, wherein the coil conductor is embedded in the resin wiring layer.
Ito shows a resin wiring layer (23, Fig. 2) formed on the resin layer (21, see Fig. 2), wherein the coil conductor (22) is embedded in the resin wiring layer (23, see Fig. 2, Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a resin wiring layer formed on the resin layer, wherein the coil conductor is embedded in the resin wiring layer as taught by Ito for the device as disclosed by Ito ‘516 to protect the coil conductor from damage and achieve excellent in electrical insulation to prevent short-circuit.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘516 in view of Imanaka et al. [JP 2008-227228].
Regarding Claim 15, Ito ‘516 shows the claimed invention as applied above but does not show the resin layer includes a photosensitive resin.  
Imanaka et al. shows a chip component (Figs. 4-10) teaching and suggesting the resin layer (top element 5 from Figs. 7-10) includes a photosensitive resin (Paragraphs [0017], [0027], [0051], [0058]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the resin layer includes a photosensitive resin as taught by Ishikawa et al. for the device as disclosed by Ito ‘516 to achieve excellent in electrical insulation, suppress generation of static electricity and easy to perform the appearance inspection of each layer (Paragraphs [0017], [0027], [0051], [0058]).



Claim(s) 1-9 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito [U.S. Pub. No. 2019/0074127] in view of Ito et al. [WO 2016/199516] (hereinafter as “Ito ‘516”).
Regarding Claim 1, Ito shows a chip inductor (Figs. 1-2 and teachings from Figs. 11-12) comprising: 
a sealing resin (21, 23) having a mounting face (bottom face of Fig. 2, Paragraphs [0054]-[0055]); 
a coil conductor (22) disposed in the sealing resin (see Figs. 1-2, Paragraphs [0045]), including an inner end (inner end of element 22 at element 26, see Fig. 2) and an outer end (outer end of element 22 at element 24/25, see Fig. 2), and spirally wound (see Fig. 2, Paragraph [0045]); 
an inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the mounting face (see Figs. 11-12), and electrically connected to the inner end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2); and 
an outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the mounting face (see Figs. 11-12) and electrically connected to the outer end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2).
For clearer illustration, Ito ‘516 shows an inner terminal (32) disposed on the mounting face (see Fig. 3), and electrically connected to the inner end (see Fig. 3); and an outer terminal (31) disposed on the mounting face (see Fig. 3) and electrically connected to the outer end (see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an inner terminal disposed on the mounting face, and electrically connected to the inner end; and an outer terminal disposed on the mounting face and electrically connected to the outer end as taught by Ito ‘516 for the device as disclosed by Ito to achieve and facilitate electrical connection of the coil to the terminals to an external circuit to obtain desirable operating characteristics based on design requirements. 
Regarding Claim 2, Ito shows an inner contact electrode (elements 54, 64 in Figs. 11-12) disposed in the sealing resin (see Figs. 1-2 and 11-12), and electrically connecting the inner end with the inner terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2); and 
an outer contact electrode (elements 54, 64 in Figs. 11-12) disposed in the sealing resin (see Figs. 1-2 and 11-12), and electrically connecting the outer end with the outer terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2).  
Ito ‘516 also shows an inner contact electrode (22) disposed in the sealing resin (see Fig. 3), and electrically connecting the inner end (inner end of element 12) with the inner terminal (32); and 
an outer contact electrode (21) disposed in the sealing resin (see Fig. 3), and electrically connecting the outer end (outer end of element 10a) with the outer terminal (31).  
Regarding Claim 3, Ito shows the inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is opposite to the inner end of the coil conductor through a part of the sealing resin (21, 51, 61, Paragraph [0053]) interposed therebetween (see Fig. 2 with teachings from Figs. 11-12), and 
the outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is opposite to the outer end of the coil conductor through a part of the sealing resin (21, 51, 61, Paragraph [0053]) interposed therebetween (see Fig. 2 with teachings from Figs. 11-12). 
Ito ‘516 also shows the inner terminal (32) is opposite to the inner end (inner end of element 12) of the coil conductor through a part of the sealing resin (100, see English translation) interposed therebetween (see Fig. 3), and 
the outer terminal (21) is opposite to the outer end (outer end of element 10a) of the coil conductor through a part of the sealing resin (100, see English translation) interposed therebetween (see Fig. 3). 
Regarding Claim 4, Ito shows the coil conductor (22) is wound around a winding axis line extending along a normal direction of the mounting face (see Fig. 2, element 22 is wound around a winding axis line extending along a normal direction of the mounting/bottom face).  
Ito ‘516 shows the coil conductor is wound around a winding axis line extending along a normal direction of the mounting face (see Figs. 1-3, the coil conductor is wound around a winding axis line extending along a normal direction of the mounting/bottom face).  
Regarding Claim 5, Ito shows the sealing resin has a non-mounting face (top face, see Fig. 2) opposite to the mounting face (see Fig. 2).
Ito ‘516 shows the sealing resin has a non-mounting face (top face, see Fig. 3) opposite to the mounting face (see Fig. 3) and a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Fig. 3, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor).
Moreover, Ito ‘516 discloses that element 110 is optional so therefore without element 110, Ito ‘516 also discloses a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Fig. 3(A) or 3(B) without element 110, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor, see English translation).
Regarding Claim 6, Ito shows the sealing resin has a resin laminated structure including a plurality of resin layers (21, 23) laminated along a normal direction of the mounting face (see Fig. 2 and Figs. 4A-4G, Paragraphs [0043], [0056]).
Ito ‘516 also shows the sealing resin has a resin laminated structure including a plurality of resin layers (S1, S2, 110) laminated along a normal direction of the mounting face (see Fig. 3, see English translation).
Regarding Claim 7, Ito shows each of the plurality of resin layers has a flat face extending along the mounting face (see Figs. 2-4G, elements 21, 23 has a flat face extending along the bottom face).
Ito ‘516 also shows each of the plurality of resin layers has a flat face extending along the mounting face (see Figs. 1-3, elements S1, S2, 110 has a flat face extending along the bottom face).
Regarding Claim 8, Ito in Figs. 2-4G clearly illustrate the sealing resin is formed in a shape of a rectangular parallelepiped chip (see Figs. 2-4G).  
Ito ‘516 in Figs. 1-3 also clearly illustrate the sealing resin is formed in a shape of a rectangular parallelepiped chip (see Figs. 1-3).
Moreover, it would have been an obvious design choice to have the sealing resin is formed in a shape of a rectangular parallelepiped chip based on intended and/or environmental use based on design requirements to obtain reliability in mounting.
In addition, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding Claim 9, Ito shows the sealing resin (21, 23) includes a photosensitive resin (epoxy resin, Paragraphs [0053], [0056]).
Regarding Claim 10, Ito shows a chip inductor (Figs. 1-2 and teachings from Figs. 11-12) comprising: 
a resin layer (21, Paragraph [0053]) having a first face on one side (top face, see Fig. 2) and a second face on an other side (bottom face), the second face being a mounting face (bottom face of Fig. 2, Paragraphs [0054]-[0055]); 
a coil conductor (22) including an inner end (inner end of element 22 at element 26, see Fig. 2) and an outer end (outer end of element 22 at element 24/25, see Fig. 2), and spirally wound on the first face of the resin layer (see Fig. 2, Paragraph [0045]); 
an inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the second face (see Figs. 11-12), and electrically connected to the inner end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2); and 
an outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the second face (see Figs. 11-12), and electrically connected to the outer end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2).
For clearer illustration, Ito ‘516 shows an inner terminal (32) disposed on the second face (see Fig. 3), and electrically connected to the inner end (see Fig. 3); and an outer terminal (31) disposed on the second face (see Fig. 3), and electrically connected to the outer end (see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an inner terminal disposed on the second face, and electrically connected to the inner end; and an outer terminal disposed on the second face, and electrically connected to the outer end as taught by Ito ‘516 for the device as disclosed by Ito to achieve and facilitate electrical connection of the coil to the terminals to an external circuit to obtain desirable operating characteristics based on design requirements.
Regarding Claim 11, Ito shows an inner contact electrode (elements 54, 64 in Figs. 11-12) penetrating the resin layer (see Figs. 1-2 and 11-12), and electrically connecting the inner end of the coil conductor with the inner terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2); and 
an outer contact electrode (elements 54, 64 in Figs. 11-12) penetrating the resin layer (see Figs. 1-2 and 11-12), and electrically connecting the outer end of the coil conductor with the outer terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2).  
Ito ‘516 also shows an inner contact electrode (22) penetrating the resin layer (see Fig. 3), and electrically connecting the inner end (inner end of element 12) of the coil conductor with the inner terminal (32); and 
an outer contact electrode (21) penetrating the resin layer (see Fig. 3), and electrically connecting the outer end (outer end of element 10a) of the coil conductor with the outer terminal (31).
Regarding Claim 12, Ito shows the inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is opposite to the inner end of the coil conductor through the resin layer (21, 51, 61, Paragraph [0053]) interposed therebetween (see Fig. 2 with teachings from Figs. 11-12), and 
the outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is opposite to the outer end of the coil conductor through the resin layer (21, 51, 61, Paragraph [0053]) interposed therebetween (see Fig. 2 with teachings from Figs. 11-12).
Ito ‘516 also shows the inner terminal (32) is opposite to the inner end (inner end of element 12) of the coil conductor through the resin layer (100, see English translation) interposed therebetween (see Fig. 3), and 
the outer terminal (21) is opposite to the outer end (outer end of element 10a) of the coil conductor through the resin layer (100, see English translation) interposed therebetween (see Fig. 3).
Regarding Claim 13, Ito shows a resin wiring layer (23) formed on the resin layer (21, see Fig. 2), wherein the coil conductor (22) is embedded in the resin wiring layer (23, see Fig. 2, Paragraph [0045]).  
Regarding Claim 14, Ito shows a resin protective layer (23) being formed on the resin layer (21, see Fig. 2) and covering the coil conductor (22, see Fig. 2, Paragraph [0045]).
Ito ‘516 shows a resin protective layer (110, see English translation) being formed on the resin layer (100, see Fig. 3) and covering the coil conductor (see Fig. 3, see English translation).
Regarding Claim 15, Ito shows the resin layer (21) includes a photosensitive resin (epoxy resin, Paragraphs [0053], [0056]).
Regarding Claim 16, Ito shows a chip inductor (Figs. 1-2 and teachings from Figs. 11-12) comprising: 
a sealing resin (21, 23) having a mounting face (bottom face of Fig. 2, Paragraphs [0054]-[0055]) and made of photosensitive resin (epoxy resin, Paragraphs [0053], [0056]); 
a coil conductor (22) sealed with the sealing resin (see Figs. 1-2, Paragraphs [0045]) so as to be in contact with the sealing resin (see Fig. 2), including an inner end (inner end of element 22 at element 26, see Fig. 2) and an outer end (outer end of element 22 at element 24/25, see Fig. 2), and spirally wound (see Fig. 2, Paragraph [0045]); 
an inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the mounting face (see Figs. 11-12), and electrically connected to the inner end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2); and 
an outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) disposed on the mounting face (see Figs. 11-12) and electrically connected to the outer end (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2).
For clearer illustration, Ito ‘516 shows an inner terminal (32) disposed on the mounting face (see Fig. 3), and electrically connected to the inner end (see Fig. 3); and an outer terminal (31) disposed on the mounting face (see Fig. 3) and electrically connected to the outer end (see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an inner terminal disposed on the mounting face, and electrically connected to the inner end; and an outer terminal disposed on the mounting face and electrically connected to the outer end as taught by Ito ‘516 for the device as disclosed by Ito to achieve and facilitate electrical connection of the coil to the terminals to an external circuit to obtain desirable operating characteristics based on design requirements. 
Regarding Claim 17, Ito shows an inner contact electrode (elements 54, 64 in Figs. 11-12) sealed with the sealing resin (see Figs. 1-2 and 11-12) so as to be in contact with the sealing resin (see Figs. 1-2 and 11-12), and electrically connecting the inner end with the inner terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2); and 
an outer contact electrode (elements 54, 64 in Figs. 11-12) sealed with the sealing resin (see Figs. 1-2 and 11-12) so as to be in contact with the sealing resin (see Figs. 1-2 and 11-12), and electrically connecting the outer end with the outer terminal (applying elements 55, 65 and elements 54, 64 in Figs. 11-12 to Fig. 2).  
Ito ‘516 also shows an inner contact electrode (22) sealed with the sealing resin (see Fig. 3) so as to be in contact with the sealing resin (see Fig. 3), and electrically connecting the inner end (inner end of element 12) with the inner terminal (32); and 
an outer contact electrode (21) sealed with the sealing resin (see Fig. 3) so as to be in contact with the sealing resin (see Fig. 3), and electrically connecting the outer end (outer end of element 10a) with the outer terminal (31).  
Regarding Claim 18, Ito shows the sealing resin has a photosensitive resin laminated structure (epoxy resin, Paragraphs [0053], [0056]) including a resin layer having a plurality of photosensitive resins (21, 23) laminated along the normal direction of the mounting face (see Fig. 2 and Figs. 4A-4G, Paragraphs [0043], [0056]).
Ito ‘516 also shows the sealing resin has a resin laminated structure including a resin layer having a plurality of resins (S1, S2, 110) laminated along the normal direction of the mounting face (see Fig. 3, see English translation).
Regarding Claim 19, Ito shows the sealing resin (21, 23) includes a first face (top face) on one side and a second face (bottom face) on an other side (see Fig. 2), and has a resin laminated structure (see Figs. 2-4G, Paragraph [0043], [0053], [0056]) including the resin layer (21) with the second face as the mounting face (see Fig. 2), and a resin protective layer (23) laminated on the first face of the resin layer (see Fig. 2) and protecting the resin layer (see Fig. 2), 
the coil conductor (22) is produced on the first face of the resin layer (see Fig. 2) so as to be interposed between the resin layer and the resin protective layer (see Fig. 2, element 22 interposed between element 21 and portion of element 23), 
the inner terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is disposed on the second face of the resin layer (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2), and 
the outer terminal (Paragraphs [0054]-[0055] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is disposed on the second face of the resin layer (Paragraphs [0054]-[0055] or applying elements 55, 65 in Figs. 11-12 to Fig. 2).  
Ito ‘516 also shows the sealing resin (S1, S2, 110) includes a first face (top face) on one side and a second face (bottom face) on an other side (see Fig. 3), and has a resin laminated structure (see Fig. 3) including the resin layer (100, S2) with the second face as the mounting face (see Fig. 3), and a resin protective layer (110, see English translation) laminated on the first face of the resin layer (see Fig. 3) and protecting the resin layer (see Fig. 3), 
the coil conductor (101) is produced on the first face of the resin layer (see Fig. 3) so as to be interposed between the resin layer and the resin protective layer (see Fig. 3, element 101 interposed between element 100 and portion of element 110), 
the inner terminal (32) is disposed on the second face of the resin layer (see Fig. 3), and 
the outer terminal (31) is disposed on the second face of the resin layer (see Fig. 3).  
Regarding Claim 20, Ito shows (see Figs. 8-12) the sealing resin (41, 43A, 43B) includes the first face (top face) on one side and the second face (bottom face) on an other side (see Figs. 8-12), and has a resin laminated structure (see Figs. 8-12, Paragraph [0043], [0053], [0056]) including the resin layer (41) with the second5118ROH010USO face as the mounting face (see Figs. 8-12), a resin wiring layer (43A) laminated on the first face of the resin layer (see Figs. 8-12), and a resin protective layer (43B) laminated on the resin wiring layer (see Figs. 8-12) and protecting the resin wiring layer (see Figs. 8-12), 
the coil conductor (42A) is embedded in the resin wiring layer (see Figs. 8-12) on the first face of the resin layer (see Figs. 8-12), 
the inner terminal (Paragraphs [0054]-[0055], [0061], [0065] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is disposed on the second face of the resin layer (Paragraphs [0054]-[0055], [0061], [0065] or applying elements 55, 65 in Figs. 11-12 to Figs. 8), and 
the outer terminal (Paragraphs [0054]-[0055], [0061], [0065] discloses mounting electrode or elements 55, 65 in Figs. 11-12) is disposed on the second face of the resin layer (Paragraphs [0054]-[0055], [0061], [0065] or applying elements 55, 65 in Figs. 11-12 to Figs. 8).
Ito ‘516 also shows (Fig. 7) the sealing resin (S1, S2, S3, 100) includes the first face (top face) on one side and the second face (bottom face) on an other side (see Fig. 7), and has a resin laminated structure (see Fig. 7) including the resin layer (S3) with the second5118ROH010USO face as the mounting face (see Fig. 7), a resin wiring layer (S2, S3) laminated on the first face of the resin layer (see Fig. 7), and a resin protective layer (110, see English translation) laminated on the resin wiring layer (see Fig. 7) and protecting the resin wiring layer (see Fig. 7), 
the coil conductor (101, 102) is embedded in the resin wiring layer (see Fig. 7) on the first face of the resin layer (see Fig. 7),
the inner terminal (32) is disposed on the second face of the resin layer (see Figs. 3 and 7), and 
the outer terminal (31) is disposed on the second face of the resin layer (see Figs. 3 and 7).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claim 1 above, and further in view of Banba et al. [WO 2016/181953].
Regarding Claim 5, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Banba et al. shows an inductor component (Figs. 1-2) teaching and suggesting the sealing resin (3, 4) has a non-mounting face (top face, see Figs. 1-2) opposite to the mounting face (bottom face, see Figs. 1-2), a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor (see Figs. 1-2, a distance between the bottom face and the coil conductor is equal to or longer than the distance between the top face and the coil conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor as taught by Banba et al. for the device as disclosed by Ito in view of Ito ‘516 to simplify design to reduce manufacture size while facilitating insulation and protection to the coil conductor based on design requirements.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claim 1 above, and further in view of Lim [U.S. Pub. No. 2016/0012957].
Regarding Claim 5, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Lim shows a coil component (Figs. 8-9) teaching and suggesting the sealing resin (Paragraph [0065]) has a non-mounting face (top face, see Figs. 8-9) opposite to the mounting face (bottom face, see Figs. 8-9), a distance (C2) between the mounting face and the coil conductor is equal to or longer than the distance (C1) between the non-mounting face and the coil conductor (see Figs. 8-9, a distance C2 between the bottom face and the coil conductor is equal to or longer than the distance C1 between the top face and the coil conductor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a distance between the mounting face and the coil conductor is equal to or longer than the distance between the non-mounting face and the coil conductor as taught by Lim for the device as disclosed by Ito in view of Ito ‘516 to simplify design to reduce manufacture size while facilitating insulation and protection to the coil conductor to reduce influence of eddy current (Paragraph [0084]) and prevent deterioration of inductance or Q characteristics (Paragraph [0080]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claim 1 above, and further in view of Ito et al. [U.S. Pub. No. 2019/0096558] (hereinafter as “Ito ‘558”).
Regarding Claim 6, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Ito ‘558 shows an electronic component (Figs. 1A-1B) teaching and suggesting the sealing resin has a resin laminated structure including a plurality of resin layers (11-15) laminated along a normal direction of the mounting face (Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin has a resin laminated structure including a plurality of resin layers laminated along a normal direction of the mounting face as taught by Ito ‘588 for the device as disclosed by Ito in view of Ito ‘516 to form an electronic component ensuring insulation to the coil conductor to prevent shorting. 
Regarding Claim 7, Ito ‘558 shows each of the plurality of resin layers (11-15) has a flat face extending along the mounting face (Paragraph [0062]).
Regarding Claim 8, Ito in view of Ito ‘516 shows the claimed invention as applied above.  
In addition, Ito ‘558 shows an electronic component (Figs. 1A-1B) teaching and suggesting the sealing resin (10) is formed in a shape of a rectangular parallelepiped chip (Paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin is formed in a shape of a rectangular parallelepiped chip as taught by Ito ‘588 for the device as disclosed by Ito in view of Ito ‘516 to simplify design for ease of manufacture and assembly based on system requirements.
In addition, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claims 1 and 10 above, and further in view of Ishikawa et al. [KR 2014-0137306].
Regarding Claim 8, Ito in view of Ito ‘516 shows the claimed invention as applied above.  
In addition, Ishikawa et al. shows a coil component (Fig. 1) teaching and suggesting the sealing resin (1) is formed in a shape of a rectangular parallelepiped chip (Paragraph [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin is formed in a shape of a rectangular parallelepiped chip as taught by Ishikawa et al. for the device as disclosed by Ito in view of Ito ‘516 to simplify design for ease of manufacture and assembly based on system requirements (see English translation).
In addition, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claim 16 above, and further in view of Imanaka et al. [JP 2008-227228].
Regarding Claim 18, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Imanaka et al. also shows the sealing resin has a photosensitive resin laminated structure (Paragraphs [0017], [0035]) including a resin layer having a plurality of photosensitive resins (5) laminated along the normal direction of the mounting face (see Figs. 7-10, elements 5 laminated along the normal direction of the top face).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the sealing resin has a photosensitive resin laminated structure including a resin layer having a plurality of photosensitive resins laminated along the normal direction of the mounting face as taught by Imanaka et al. for the device as disclosed by Ito in view of Ito ‘516 to achieve excellent in electrical insulation, suppress generation of static electricity and easy to perform the appearance inspection of each layer (Paragraphs [0017], [0027], [0051], [0058]).
Regarding Claim 19, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Imanaka et al. also shows the sealing resin (see Figs. 7-10) includes a first face (bottom face) on one side and a second face (top face) on an other side (see Figs. 7-10), and has a resin laminated structure (see Figs. 7-10, Paragraphs [0017], [0035]) including the resin layer (layers 5 and 6 counting from the bottom of Fig. 10) with the second face as the mounting face (see Figs. 8-10), and a resin protective layer (layer 1 counting from the bottom of Fig. 10) laminated on the first face of the resin layer (see Figs. 8-10) and protecting the resin layer (see Figs. 8-10), 
the coil conductor (4a, 4b) is produced on the first face of the resin layer (see Figs. 8-10, bottom face of layer 5) so as to be interposed between the resin layer and the resin protective layer (see Figs. 8-10, element 4a, 4b interposed between layers 5-6  and layer 1), 
the inner terminal (one of element 2) is disposed on the second face of the resin layer (see Figs. 8-10), and 
the outer terminal (another element 2) is disposed on the second face of the resin layer (see Figs. 8-10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the specific arrangement for the sealing resin as taught by Imanaka et al. for the device as disclosed by Ito in view of Ito ‘516 to achieve excellent in electrical insulation, suppress generation of static electricity and easy to perform the appearance inspection of each layer (Paragraphs [0017], [0027], [0051], [0058]).
Regarding Claim 20, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Imanaka et al. also shows the sealing resin (see Figs. 7-10) includes the first face (bottom face) on one side and the second face (top face) on an other side (see Figs. 7-10), and has a resin laminated structure (see Figs. 7-10, Paragraphs [0017], [0035]) including the resin layer (layers 5 and 6 counting from the bottom of Fig. 10) with the second5118ROH010USO face as the mounting face (see Figs. 8-10), a resin wiring layer (layers 2, 3, and 4 counting from the bottom of Fig. 10) laminated on the first face of the resin layer (see Figs. 8-10), and a resin protective layer (layer 1 counting from the bottom of Fig. 10) laminated on the resin wiring layer (see Figs. 8-10) and protecting the resin wiring layer (see Figs. 8-10), 
the coil conductor (4a, 4b) is embedded in the resin wiring layer (see Figs. 8-10) on the first face (see Figs. 8-10, bottom face of layer 5) of the resin layer (see Figs. 8-10), 
the inner terminal (one of element 2) is disposed on the second face of the resin layer (see Figs. 8-10), and 
the outer terminal (another of element 2) is disposed on the second face of the resin layer (see Figs. 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the specific arrangement for the sealing resin as taught by Imanaka et al. for the device as disclosed by Ito in view of Ito ‘516 to achieve excellent in electrical insulation, suppress generation of static electricity and easy to perform the appearance inspection of each layer (Paragraphs [0017], [0027], [0051], [0058]).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ito ‘516 as applied to claim 16 above, and further in view of Taniguchi [JP 2015-201606].
Regarding Claim 19, Ito in view of Ito ‘516 shows the claimed invention as applied above.
Taniguchi also shows the sealing resin (see Fig. 2) includes a first face (top face) on one side and a second face (bottom face) on an other side (see Fig. 2), and has a resin laminated structure (see Fig. 2, see English translation) including the resin layer (11C, 11D) with the second face as the mounting face (see Fig. 2), and a resin protective layer (11A) laminated on the first face of the resin layer (see Fig. 2) and protecting the resin layer (see Fig. 2), 
the coil conductor (12, 13) is produced on the first face of the resin layer (see Fig. 2, top face of element 11C) so as to be interposed between the resin layer and the resin protective layer (see Fig. 2, element 12, 13 interposed between element 11C, 11D and element 11A), 
the inner terminal (15A) is disposed on the second face of the resin layer (see Fig. 2), and 
the outer terminal (15B) is disposed on the second face of the resin layer (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the specific arrangement for the sealing resin as taught by Taniguchi for the device as disclosed by Ito in view of Ito ‘516 to facilitate insulation capable of suppressing short circuit and protect the coil conductor and enhance bonding strength (Abstract, Paragraph [0009]).
Regarding Claim 20, Ito in view of Ito ‘516 shows the claimed invention as applied above.
In addition, Taniguchi also shows the sealing resin (see Fig. 2) includes the first face (top face) on one side and the second face (bottom face) on an other side (see Fig. 2), and has a resin laminated structure (see Fig. 2, see English translation) including the resin layer (11C, 11D) with the second5118ROH010USO face as the mounting face (see Fig. 2), a resin wiring layer (11B) laminated on the first face of the resin layer (see Fig. 2), and a resin protective layer (11A) laminated on the resin wiring layer (see Fig. 2) and protecting the resin wiring layer (see Fig. 2), 
the coil conductor (12, 13) is embedded in the resin wiring layer (see Fig. 2) on the first face (see Fig. 2, top face of element 11C) of the resin layer (see Fig. 2), 
the inner terminal (15A) is disposed on the second face of the resin layer (see Fig. 2), and 
the outer terminal (15B) is disposed on the second face of the resin layer (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the specific arrangement for the sealing resin as taught by Taniguchi for the device as disclosed by Ito in view of Ito ‘516 to facilitate insulation capable of suppressing short circuit and protect the coil conductor and enhance bonding strength (Abstract, Paragraph [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837